

Exhibit 10.1






BUCHANAN
ASSOCIATES


SERVICES AGREEMENT
(Canada)




This Services Agreement (the “Agreement”) is entered into this 13th day of
OCTOBER, 2010 by and between Buchanan Associates Computer Consulting Ltd., d/b/a
Buchanan Associates, a corporation incorporated under the laws of the Province
of Ontario (herein called “Buchanan Associates”), a subsidiary of Buchanan
Associates, CSSI: The Support Group, Inc., a corporation incorporated under the
laws of the State of Texas, United States of America, and DIAMOND TECHNOLOGIES
INC. (herein called “Customer”), a PUBLIC corporation.


WHEREAS, Customer wishes to obtain the services of Buchanan Associates, and


WHEREAS, Buchanan Associates is prepared to provide such services to Customer.


NOW, therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.             Term of Service; Duties


1.1           The term of this Agreement shall commence on the date set forth
above (the “Effective Date”), and shall remain in force until terminated by
Customer or Buchanan Associates pursuant to the provisions of Section 4.0 below.


1.2           During the term of this Agreement, Buchanan Associates shall
perform consulting, implementation support, Help Desk support and other services
and/or development and preparation of materials as specifically set forth in the
Statement of Work (“SOW”), attached hereto as Exhibit A, and made a part hereof,
such services to be referred to herein as the “Services.” The product of said
Services shall hereinafter be referred to as the “Work.” All Services shall be
provided to Customer’s reasonable satisfaction during the specific term of the
performance defined in the SOW.














Document ID: Services Agreements \ Canada  10/00
Page 1
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

1.3           Upon reasonable request of Customer, Buchanan Associates will
provide Customer such additional services, which are beyond the scope of
services set forth in the SOW attached hereto, on such terms as shall be
mutually agreed upon by Buchanan Associates and Customer and will be defined in
additional Statements of Work that become a part of this Agreement when attached
hereto.


2.             Performance by Buchanan Associates


2.1           The relationship between Buchanan Associates and Customer at all
times during the term of this Agreement shall be that of an “Independent
Contractor,” and Buchanan Associates agrees that at all times it will be the
employer of its personnel in the performance of this Agreement. Such employees
shall not be considered to be the agents or employees of Customer in any
respect. Buchanan Associates agrees to arrange directly with such employees for
salary and other compensation earned in connection with the subject matter and
performance of this Agreement.


2.2           Buchanan Associates acknowledges that it is not the agent or
employee of Customer in performing this Agreement. Buchanan Associates will not
do anything that could cause any third party to consider Buchanan Associates
anything other than an independent contractor.


2.3           Buchanan Associates agrees that should it retain agents,
subcontractors, servants or any other third party to assist it in the
performance of all or any part of the Services, Customer shall be advised of,
and shall have the right to approve all subcontractors and agents.


3.             Compensation; Payment of Fees and Expenses


3.1           Customer shall make payment to Buchanan Associates for all
services or other charges payable hereunder, at the rates and in the manner
provided for in the attached SOW annexed hereto and made a part hereof


3.2           Customer shall reimburse Buchanan Associates for all reasonable
travel and other expenses (over and above normal daily working and commuting
expenses) at actual cost, incurred in connection with on-the-job services
famished under this Agreement. All such expenses shall be subject to the
reasonable approval by Customer.


3.3           All amounts to be paid under this Agreement shall be due and
payable thirty (30) days from the date of the invoice sent by Buchanan
Associates. All such invoices shall be in sufficient detail to permit Customer
and it auditors to determine the services and expenses for which compensation or
reimbursement is sought. All amounts that remain unpaid after thirty (30) days
from the payment due date shall bear interest beginning on the payment due date
until paid at the lesser of 18% per annum or the highest rate permitted by
applicable law. Customer shall pay Buchanan Associates’ expenses of collection
of unpaid invoices, including reasonable attorney’s fees, costs and expenses.






Document ID: Services Agreements \ Canada  10/00
Page 2
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

4.             Termination


4.1           Either Buchanan Associates or Customer may terminate this
Agreement without cause upon giving thirty (30) days prior written notice.
Should Customer terminate this Agreement without cause it shall have no further
liability hereunder except as to Services provided up to the date of such
termination.


4.2           Either party shall have the right to terminate this Agreement if a
party hereto:


    (i)           breaches any material obligation under this Agreement and does
not cure the same to the reasonable satisfaction of the other party within ten
(10) days after notice of such breach;


    (ii)          fails to comply with any material requirement of this
Agreement as to confidentiality or proprietary nature of any material covered
hereby or provided hereunder; or


    (iii)         becomes insolvent or bankrupt however evidenced.


4.3           If Customer fails to make payment to Buchanan Associates when due,
Buchanan Associates will have the right, at its option, to suspend performance
specified under this Agreement or to terminate this Agreement immediately upon
written notice to Customer. Any termination or suspension will not limit or
affect Buchanan Associates’ right to recover amounts owed by Customer prior to
or in connection with such termination or suspension.


5.             Non-Interference with Employees


5.1           Customer understands and acknowledges that the services to be
performed pursuant to this Agreement will be performed by employees of Buchanan
Associates. Customer further understands and acknowledges that the employees of
Buchanan Associates constitute a highly trained, unique and valuable component
necessary to the conduct of the party’s business. Accordingly, Customer agrees
and covenants that during the term of this Agreement and for a period of one (I)
year thereafter, Customer (and any subsidiary or affiliate of Customer), will
not, without the express written consent of the other party, directly or
indirectly, solicit for employment, hire, employ or retain (as an employee,
independent contractor, consultant, subcontractor or otherwise) any person then
employed by the other party, or who was employed by the other party, and who was
directly involved with the Services provided pursuant to this Agreement, within
the preceding twelve (12) months.


5.2           The provisions of this Section 5 shall survive the termination or
expiration of this Agreement for any reason.


6.             Confidentiality


6.1           For the purposes of this Agreement, the term “Confidential
Information” shall






Document ID: Services Agreements \ Canada  10/00
Page 3
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

mean all business, technical or financial data, information, processes and trade
secrets, research, development and business activities, whether in written,
oral, or other form, including but not limited to, methods of doing business,
and names of customers or clients, of each party, which are treated or
identified as confidential or proprietary by such party or the disclosure of
which might reasonably be construed to be contrary to the interest of such
party.


6.2           Except as otherwise provided herein, Buchanan Associates and
Customer each agree that all information communicated to it by the other,
whether before or after the Effective Date, will be deemed to have been received
in strict confidence, will be used only for purposes contemplated by this
Agreement, and each party will use the same means as it uses to protect its own
confidential information, but in any event not less than reasonable means, to
prevent the disclosure and to protect the confidentiality thereof No such
information shall be disclosed by the recipient party, its agents,
representatives or employees without the prior written consent of the other
party. The foregoing shall not prevent either party from disclosing information
which (i) becomes publicly available other than as a result of a disclosure by
the recipient party or by its employees, agents, or other persons to whom the
recipient party has disclosed such information; (ii) was available to the
recipient party on a non-confidential basis prior to its disclosure to the
recipient party by the other party provided that such prior disclosure and its
non-confidential status arc evidenced in writing; or (iii) becomes available to
the recipient party on a non-confidential basis from a source other than the
other party hereto, provided that such source is not bound by a confidentiality
agreement with the other party hereto.


6.3           The provisions of this Section 6 shall survive the termination or
expiration of this Agreement for any reason whatsoever.


7.             Taxes


7.1           In addition to other payments required hereunder, Customer shall
pay all federal, provincial, value added, GST, and local sales and/or use taxes,
penalties and late charges (collectively “Customer Taxes”) imposed by a taxing
authority as a result of the transactions contemplated hereby.


7.2           To the extent that Buchanan Associates is required to collect and
remit any Customer Tax, Buchanan Associates shall invoice Customer, as a
separate line item, the amount of any such tax.


8.             Limitation on Liability


8.1           In the event it shall be determined that Buchanan Associates shall
be liable to Customer for any matter relating to or arising in connection with
this Agreement, whether based on an action or claim arising under law or equity,
breach of contract, negligence, intentional tort or otherwise, the amount of
damages recoverable against Buchanan Associates for all events, acts or
omissions shall not exceed in the aggregate an amount equal to the payments made
to Buchanan Associates by Customer for Services provided by Buchanan Associates’
personnel responsible for such claim. In no event will the measure of damages
include, nor will Buchanan Associates be liable for, any amount for loss of
income, profits or savings or indirect, incidental,


Document ID: Services Agreements \ Canada  10/00
Page 4
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

consequential, or punitive damages of any party, including third parties. The
remedy set forth above is the exclusive remedy available to Customer.


8.2           No cause of action which occurred more than two years prior to the
filing of a suit alleging such cause of action may be asserted against Buchanan
Associates. In connection with the conduct of any litigation with third parties
relating to any liability of Buchanan Associates to Customer or to such third
parties, Buchanan Associates shall have all rights (including the right to
accept or reject settlement offers and to participate in such litigation) which
are appropriate to its potential responsibilities or liabilities.


8.3           Except as provided above, Buchanan Associates shall not be liable
or responsible for, and shall be indemnified held harmless by Customer from and
against any and all claims, expenses, losses and damages of any kind, arising
out of or attributed, directly or indirectly, to the performance of services by
Buchanan Associates under this Agreement.


9.             Warranties


9.1           Buchanan Associates warrants to Customer:


    (a)           that the performance of the terms of this Agreement does not
violate the provisions of any other agreement to which it is a party or by which
it is bound;


    (b)           that all Services to be performed hereunder will be performed
in a good and workmanlike fashion and will fully comply with the industry
standards;


    (c)           that all Services provided hereunder will either be Buchanan
Associates’ own or Buchanan Associates shall have the right to use or provide
such Services without restriction;


9.2           Buchanan Associates does not warrant, guarantee or assure Customer
that the services to be provided under this Agreement will be uninterrupted or
that the Work will be error-free. ALL OTHER WARRANTIES OF ANY TYPE OR NATURE,
INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
ARE EXPRESSLY DI SCLAIMED. Buchanan Associates is not responsible for
identifying, considering or correcting any deficiency or program related issue
concerning the identification or processing of date and/or time data or code in
any of Customer’s systems or systems with which Customer interfaces or in any
commercially available software used by Customer.


10.           Insurance


10.1         Buchanan Associates certifies that it maintains general liability
and worker’s compensation insurance and that such insurance is, and during the
term hereof will remain in full force and cf1ect and that the premiums in
respect thereof have been paid in full. Buchanan Associates agrees to deliver to
Customer, evidence of such insurance coverage upon request.




Document ID: Services Agreements \ Canada  10/00
Page 5
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

11.           Approvals


11.1         In all cases where expenditures by Buchanan Associates are
involved, but not otherwise provided for, Buchanan Associates will obtain
Customer’s specific approval before making commitments, wherever possible in
writing, or if oral, such approval will be subsequently confirmed in writing.


12.           Rights


12.1         Customer shall have the unrestricted, fully paid, perpetual right
to use any intellectual property rights arising out of Buchanan Associates’
performance of the Work, in the form in which they are delivered by Buchanan
Associates pursuant to the attached SOW. However, Buchanan Associates shall
retain ownership of all data, ideas, modules, components, designs, utilities,
templates, concepts, analysis, methods, techniques, algorithms, formulas,
technical information, know-how and specifications invented or developed by
Buchanan Associates (“Techniques and Component Elements”), and Buchanan
Associates shall retain all copyright, patent, and other intellectual property
rights therein. Without limiting the rights it has retained, Buchanan Associates
shall have the right to create or develop derivative works of or other works
which may be similar to the deliverables that Buchanan Associates has developed
or created through the use of the Techniques and Component Elements.


12.2         It is understood that Customer reserves the right to modify,
revise, reject, or cancel all plans, schedules, or work and increase or decrease
the scope of work to be performed under the terms of this Agreement before or
after such plans or Services have been approved and, in the event Customer
notifies Buchanan Associates that Customer wishes to do so, Buchanan Associates
will take steps as promptly as practicable to effect Customer’s instructions.


12.3         The terms of this Section 13 shall not apply to any component of
the Work which is a commercially available software product. Customer is
responsible for acquiring all rights to commercially available software products
relating to the SOW.


13.           Remedies


13.1         In the event that either party breaches or violates any of the
obligations contained in this Agreement, the other party shall be entitled to
exercise any right or remedy available to it either at law or in equity,
including, without limitation, damages and injunctive relief. The exercise of
any right or remedy shall not preclude the concurrent or subsequent exercise of
any other right or remedy, and all rights and remedies shall be cumulative.


14.           No Implied Waivers


14.1         The right of any party under any provision of this Agreement shall
not be affected by its prior failure to require the performance by the other
party under such provision or any other provision of this Agreement, nor shall
the waiver by any party of a breach of any provision hereof constitute a waiver
of any succeeding breach of the same or any other provision or constitute a
waiver of the provision itself.


Document ID: Services Agreements \ Canada  10/00
Page 6
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

15.           Severability


15.1         In case anyone or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision thereof; and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provisions had never been contained herein.


16.           Headings


16.1         The headings in this Agreement are for purposes of reference only
and shall not in any way limit or otherwise affect the meaning or interpretation
of any of the terms hereof.


17.           Force Majenre


17.1         Neither party shall be liable to the other for any failures or
delays arising out of conditions beyond its reasonable control, including, but
not limited to, work stoppages, fire, civil disobedience, delays associated with
hardware malfunction, riots, rebellions, storms, electrical failures, acts of
God and similar occurrences. Performance times under this Agreement shall be
considered extended for a period of time equivalent to the time lost because of
any failure or delay; provided, however, that if any such failure or delay shall
in the aggregate, last for a period of more than fifteen (15) days, the party
not relying on the failure or delay, at its option, may terminate this
Agreement.


18            Notices


18.1         Any notice required or permitted to be given to either party
pursuant to this Agreement shall be sufficiently given if sent to such party by
hand or by registered or certified mail, return receipt requested, postage
prepaid, addressed to the address first above given or such other address as the
party shall designate by notice to the other party.


Any notice to be given to Customer pursuant to this Agreement shall be addressed
to:
15 ALLSTATE PARKWAY
6TH FLOOR
MARKHAM, ONTARIO L3R 5B4
Attention:                      VINCE LEITAO
Telephone:                      416-246-9997
Facsimile:


Any notice to be given to Buchanan Associates pursuant to this Agreement shall
be addressed to:


Buchanan Associates Computer Consulting Ltd.
10 Kingsbridge Garden Circle
Suite 301
Mississauga, ON L5R 3K6
Attention:                      RVP


Document ID: Services Agreements \ Canada  10/00
Page 7
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

Telephone: 905-501-0042
Facsimile: 905-501-0068


With a copy to:


Buchanan Associates
125 E. John Carpenter Fwy.
Ste. 1200
Irving, Texas 75062
Attention: Robert Venable, Sr. Vice President, Finance


Notice shall be deemed sufficiently given if (a) delivered by hand, when
delivered, or (b) sent by mail, five business days after the date such notice is
deposited in the mail postage prepaid.


19.           Assignment


19.1         This Agreement is not assignable by either party without the prior
written consent of the other party, which consent will not be unreasonably
withheld, and any attempt to assign any interest herein or obligation hereunder
without such consent is void.


20.           Entire Agreement; Modification; Legal Expenses


20.1         This Agreement embodies the entire Agreement of the parties hereto
relating to the subject matter hereof and shall supersede all prior Agreements
and understandings between the parties respecting the subject matter hereof All
prior correspondence, conversations or memoranda arc merged herein and replaced
hereby and if not stated herein shall have no force and effect.


20.2         No amendment or modification of this Agreement shall be valid or
binding upon the parties unless made in writing and signed by a duly authorized
officer of each party. Failure of either party to enforce rights under this
Agreement shall not constitute a waiver of such rights.


20.3         In any suit or action commenced by a party to enforce any right or
remedy under this Agreement, the prevailing party will be entitled to recover
its reasonable expenses, including reasonable attorney’s fees, from the
non-prevailing party.


21.           Counterparts


21.1         This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
22.           Applicable Law


22.1         This Agreement shall be construed, and the legal relations between
the parties determined, in accordance with the laws of the Province of Ontario
without regard to the


Document ID: Services Agreements \ Canada  10/00
Page 8
Revised:  10/00
 


 
 

--------------------------------------------------------------------------------

 

conflicts of laws provisions thereof.


23            Language


23.1         It is the express wish of the parties that this Agreement and all
related documents have been drawn up in English. C’est la volonte expresse des
parties que la presente convention ainsi que les documents qui s’y rattachent
soient redige en anglais.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth on the first page of this Agreement.




Customer
 
Buchanan Associates Computer
   
Consulting Ltd, d/ /a Buchanan
   
Associates
           
VINCE LEITAO         Vince Leitao
 
STEPHEN SWEET       Stephen Sweet
Name
 
Name
           
President
 
President
Title
 
Title
           
Oct 13/ 2010
 
Oct 13/ 2010
Date
 
Date





































Document ID: Services Agreements \ Canada  10/00
Page 9
Revised:  10/00
 




 
 

--------------------------------------------------------------------------------

 
